  Case 1:20-cv-00977-MSG Document 3 Filed 07/22/20 Page 1 of 2 PageID #: 64




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


VIIV HEALTHCARE COMPANY,                              )
                                                      )
SHIONOGI & CO., LTD., and VIIV                        )
HEALTHCARE UK (NO. 3) LIMITED,                        )
                                                      )
                         Plaintiffs,                  )
                  v.                                  )     Case No. _______________
                                                      )
                                                      )
CIPLA LIMITED and CIPLA USA, INC.,                    )
                                                      )
                         Defendants.



               SUPPLEMENTAL INFORMATION FOR PATENT CASES
          INVOLVING AN ABBREVIATED NEW DRUG APPLICATION (ANDA)

        Plaintiffs hereby provide the information below with respect to the deadlines set forth in

21 U.S.C. § 355(j):

                  Date Patentee(s) Received Notice:       No earlier than June 10, 2020

                  Date of Expiration of Patent:           December 8, 2029 (9,242,986)
                                                          January 24, 2031 (10,426,780)

                  Thirty Month Stay Deadline:             No earlier than December 10, 2022




ME1 33870309v.1
  Case 1:20-cv-00977-MSG Document 3 Filed 07/22/20 Page 2 of 2 PageID #: 65




Dated: July 22, 2020               MCCARTER & ENGLISH, LLP

                                   /s/ Daniel M. Silver                       k
                                   Michael P. Kelly (#2295)
                                   Daniel M. Silver (#4758)
                                   Alexandra M. Joyce (#6423)
OF COUNSEL:                        Renaissance Centre
                                   405 N. King Street, 8th Floor
                                   Wilmington, Delaware 19801
Lisa B. Pensabene, Esq.            (302) 984-6300
Daniel O’Boyle, Esq.               mkelly@mccarter.com
Carolyn Wall, Esq.                 dsilver@mccarter.com
Caitlin Hogan, Esq.                ajoyce@mccarter.com
O’MELVENY & MYERS LLP
7 Times Square                     Attorneys for Plaintiffs,
New York, New York 10036           ViiV Healthcare Company, Shionogi & Co., Ltd.,
(212) 326-2000                     and ViiV Healthcare UK (No. 3) Limited




                                      2
ME1 33870309v.1
